Citation Nr: 0012407	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-21 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for a bilateral 
eye disorder, described as uveitis with proptosis, left eye, 
and retinal lesion, right eye, with corrected visual acuity 
20/20 bilaterally, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
pes planus.  

3. Entitlement to a separate compensable rating for 
gout/arthritis, secondary to service connected sarcoidosis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran had active service from January 1977 to June 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

By rating decision in June 1998, service connection was 
granted for a bilateral eye disorder, secondary to service 
connected pulmonary sarcoidosis, and a 10 percent rating was 
assigned.  Service connection was also granted for pes 
planus, and a non-compensable rating was assigned.  The 
veteran disagreed with these rating decisions.  In view of 
the guidance of the Court in the case of Fenderson v. West, 
12 Vet. App. 119 (1999), it is noted that the RO, based on a 
review of all the pertinent evidence on file, concluded that 
higher ratings were not in order. The Board notes therefore 
that the issues presented are whether current increased 
ratings are in order.  As the RO in the June 1998 rating 
decision essentially concluded that a separate 10 percent 
rating for a bilateral eye disorder, and a noncompensable 
rating for pes planus effective to the date of the veteran's 
claim, were the appropriate current ratings, the issues of 
ratings for the entire time period are for consideration.  As 
such, the Board can continue with its review without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board notes that the issue of new and material evidence 
to reopen a claim for service connection for gout/arthritis, 
certified to the Board was incorrectly described.  By rating 
action in December 1988, service connection was granted for 
pulmonary sarcoidosis with involvement of the heart, joints, 
and eyes.  The RO indicated that the medical impression, was 
involvement of various conditions secondary to sarcoidosis, 
including arthritis, which were not to a compensable degree 
at the time.  The RO stated that, "If at a later date these 
separate entities progress to a compensable degree they will 
be rated separately and evaluated on their own merit."  As 
such, the issue before the Board is restated as, 
"Entitlement to a separate compensable rating for 
gout/arthritis, secondary to service connected sarcoidosis."  
This issue will be further discussed in the Remand section 
following the decision in this case.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed by this 
decision has been obtained by the RO.

2. Current objective findings of the veterans bilateral eye 
pathology indicates corrected visual acuity of 20/20, with no 
visual field deficits. 

3.  The veteran's pes planus disability is currently 
manifested by subjective complaints of pain when walking, and 
on weightbearing.

4. Current objective findings of the veteran's pes planus 
disorder reveals no pain on palpation, plantar tenderness, or 
callosities.  No current treatment or prosthetics are noted 
in the medical records.

5.  There are no extraordinary factors resulting from the 
service connected bilateral eye disorder, or pes planus 
productive of an unusual disability picture such as to render 
application of the regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 10 
percent for a bilateral eye disorder, described as uveitis 
with proptosis, left eye, and retinal lesion, right eye, with 
corrected visual acuity 20/20 bilaterally, is not warranted 
on either a schedular or an extraschedular basis.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.3, 4.21, 4.84a, Diagnostic Codes 
(DC) 6000, 6015 (1999).

2.  The criteria for a compensable evaluation for pes planus, 
bilateral have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R.§§ 3.321(b)(1), 3.102, 4.1, 4.3, 
4.7, 4.71a, DC 5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to increased evaluations.

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented claims which are not 
implausible when the contentions and the evidence of record 
are viewed in the light most favorable to such claims.  
Generally, an allegation that a service-connected disability 
has increased in severity is sufficient to establish well 
groundedness.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  Likewise, the Board is satisfied that all relevant 
facts have been properly and sufficiently developed, such 
that no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  The evidentiary assertions of the veteran are 
presumed credible for making this determination.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that increased ratings are 
warranted for a bilateral eye disorder or for pes planus.  

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

A. Bilateral eye disorder.

The Board notes that the veteran was diagnosed in service 
with sarcoidosis, affecting his lungs, as well as an 
inflammatory disease of the eyes and lymph nodes.    

Service connection for sarcoidosis with involvement of the 
left eye was granted by an RO decision in December 1988, with 
a 30 percent rating assigned, effective June 18, 1988. 

In a VA examination in November 1997, the examiner noted a 
history of sarcoidosis and involvement of the left lacrimal 
gland.  The veteran reported pain around the left eye.  He 
denied periods of incapacitation, but complained of blurred 
vision due to mucous formation.  He has been receiving 
treatment for his eyes through the VA.  The examiner noted 
that his bilateral uncorrected vision was 20/25.  Corrected 
vision was 20/20 bilaterally.  His visual field was full to 
confrontation. On palpation a mass was noted in the superior 
temporal orb, left.  Proptosis and ptosis were noted in the 
left eye. The right cornea revealed a faint anterior scar 
below the visual axis. The left cornea was clear.  The lenses 
were clear. The diagnoses was hyperopia; proptosis, left; 
strabismus; retinal lesion, right; and history of 
sarcoidosis.

By rating decision in June 1998, a separate 10 percent rating 
was assigned for a bilateral eye disorder, described as 
uveitis with proptosis, left eye, and retinal lesion, right 
eye, with corrected visual acuity 20/20 bilaterally.  This 
rating was made effective on October 9, 1997.

The veteran offered testimony at a hearing at the RO in April 
1999.  He reported treatment for his eyes by a Doctor 
Coskins.  The hearing officer asked for a release to obtain 
those records.  He also indicated that he had an appointment 
for his eyes that month at the VA clinic.  The hearing 
officer indicated that she would request these records and 
review them prior to her decision.

Post service records included Koskan Eye Clinic records dated 
from January to April 1996.  These reveal that the veteran 
was seen after accidentally getting a chemical irritant in 
his eyes.  Another entry noted that he awoke with his left 
eye swollen shut.  The diagnosis was an immune reaction. 

VA records reveal treatment for his eye disorder, as well as 
several other unrelated disorders.  A CT scan of a left 
orbital mass dated July 24, 1998 showed that it was 3.5 by 
1.5 cm in size and was located in the superotempora aspect of 
the left orbit.  This demonstrated a slight increase in 
degree of proptosis as seen by a CT scan conducted in March 
1997.  It also revealed a thickness of the left lateral 
rectus muscle.

The veteran's bilateral eye disorder is evaluated under 
Diagnostic Code 6000, Uveitis, 38 C.F.R. § 4.84a (1999).  
This in turn is rated under DC 6009, Eye, injury of, 
unhealed, as follows; 
In chronic form, eye disabilities are to be rated from 10 
percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional 10 percent during continuance of 
active pathology.  A minimum rating of 10 percent was to be 
assigned during active pathology.

The veteran's eye disorder may also be rated under DC 6015, 
New growth, benign (eyeball and adnexa, other than 
superficial).  However, this code is rated for impairment of 
vision, with a minimum rating of ten percent.  As there is no 
impairment of vision noted by examination, a higher rating is 
not available under this code.  

After reviewing the rating criteria, the reported objective 
findings and the subjective complaints, the Board is of the 
opinion that a rating in excess of 10 percent is not 
warranted for a bilateral eye disorder. The VA examination in 
November 1997, revealed 20/20 vision and a full field of 
vision, bilaterally.  Therefore, the Board finds that the 
objective findings of record do not support a rating in 
excess of 10 percent.  

Finally, it is noted that an increased evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1999) is not 
warranted.  The objective evidence of record does not 
indicate that the veteran's eye disorder has required 
frequent periods of hospitalization, nor has he proffered 
objective evidence that it has markedly interfered with his 
employment.  There is no suggestion in the record that this 
disability is so unusual as to render impractical the 
application of the regular schedular provisions.  


B.  Pes planus.

The veteran filed a claim for service connection for pes 
planus in October 1997.

Subsequently, he underwent a VA examination in November 1997.  
The veteran reported a history of fallen arches since 1983.  
He had pain in his feet on weightbearing.  The examiner noted 
a bilateral drop foot deformity, and grade I pes planus.  
There was no evidence of Achilles tendon spasm or 
displacement and no plantar tenderness or callosity 
formations.  There was no pain noted on manipulation of the 
feet. The diagnoses was grade I, pes planus, bilateral; and, 
bilateral drop foot deformity, uncertain etiology.

By rating action in June 1998, service connection was granted 
for pes planus (flat feet), and a non-compensable rating was 
assigned.

In a hearing at the RO in April 1999, the veteran testified, 
in essence, that he began having foot problems in the 1980s.  
He had difficulty walking.  He did not use any arch supports.  
The veteran's testimony was confusing. When questioned by the 
hearing officer, he reported treatment for other disorders 
involving his feet.  This included gout, arthritis, and his 
drop foot deformity.  However, he indicated that he received 
no treatment for his foot problems through the VA. 

Post service medical records included private and VA 
treatment records that did not reveal any continuing 
treatment for any chronic bilateral pes planus disorder.
The veteran's bilateral, pes planus disability is evaluated 
under 38 C.F.R. § 4.71a, DC 5276, Flatfoot, acquired, as 
follows:
Mild; symptoms relieved by built up shoe or arch 
support, warrants a noncompensable rating.

Moderate unilateral or bilateral pes planus, with 
the weight bearing line over or medial to the great 
toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet, warrants a 10 
percent rating.

Severe bilateral pes planus, with objective 
evidence of marked deformity (pronation, adduction, 
etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities, warrants a 20 percent rating when the 
condition is unilateral, and a 30 percent rating 
when bilateral. 38 C.F.R. § 4.71a, DC 5276.

A review of the most recent VA examination report dated in 
November 1997 noted that the examiner had found no evidence 
of Achilles tendon spasm, plantar tenderness, plantar 
callosity formations, or pain on manipulation of the feet.  
In addition, the evidence does not reveal that the veteran 
requires the use of arches or built up shoes.  A compensable 
rating is therefore not warranted, as there is no evidence of 
findings of more than mild, if any, pes planus.  Thus, the 
Board finds that the veteran's current symptomatology and 
area of involvement more nearly reflect less than mild pes 
planus; therefore, his service-connected pes planus disorder 
more nearly approximates the criteria required for a 
noncompensable rating under DC 5276.  38 C.F.R. § 4.7.

Finally, consideration has been given to an extraschedular 
increased rating under the provisions of 38 C.F.R. § 3.321. 
The evidence does not show that the pes planus has caused the 
appellant to need any hospitalization or in-patient treatment 
of any kind, or to have otherwise been so unusual as to 
render impractical the application of the regular schedular 
provisions. As such, an extraschedular rating is not 
warranted.



Summary

In summary, the Board has reviewed the entire evidence of 
record and finds that the 10 percent rating assigned by the 
RO for a bilateral eye disorder, and the noncompensable 
rating assigned for bilateral pes planus are the most 
disabling these disorders have been since the veteran filed 
his claims for service connection.  Thus, the Board has 
concluded that staged ratings for these disorders are not 
warranted. Fenderson v. West, 12 Vet. App. 119 (1999).

Based on the foregoing, the Board finds that the current 
ratings of 10 percent for a bilateral eye disorder, and a 
noncompensable rating for bilateral pes planus are in keeping 
with the disability picture.  As the preponderance of the 
evidence is against the veteran's claims, the benefit-of- 
the-doubt rule is inapplicable and the claims for increased 
ratings must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for a bilateral eye 
disorder, described as uveitis with proptosis, left eye, and 
retinal lesion, right eye, with corrected visual acuity 20/20 
bilaterally, currently evaluated as 10 percent disabling is 
denied.

Entitlement to an increased (compensable) evaluation for pes 
planus is denied.


REMAND

II.  Entitlement to a separate compensable rating for 
gout/arthritis.

The Board finds that the veteran's claim for a separate 
compensable rating for gout/arthritis, secondary to the 
service-connected pulmonary sarcoidosis is well grounded.  
Once a determination is made that the claim is well grounded, 
the Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1999).  This duty to assist 
involves obtaining relevant medical evidence, a thorough and 
contemporaneous medical examination, and medical opinion 
especially where it is necessary to determine the current 
level of disability.  Peters v. Brown, 6 Vet. App. 540, 542 
(1994); Abernathy v. Principi, 3 Vet. App. 461 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Specifically, as reported earlier, the veteran was granted 
service connection in December 1988, for pulmonary 
sarcoidosis with involvement of the heart, joints, and eyes.  
At that time, the RO indicated that the medical impression, 
was involvement of various conditions secondary to 
sarcoidosis, including arthritis, which were not to a 
compensable degree at that time. The RO also stated that, 
"If at a later date these separate entities progress to a 
compensable degree they will be rated separately and 
evaluated on their own merit."  

The veteran's claim is plausible as the evidence includes 
service medical records, VA clinical, and VA examination 
records noting that he has been recently diagnosed with 
sarcoid related arthritis, and was being followed at the VA 
Medical Center (VAMC) Rheumatology Clinic.  

In April 1994, the veteran filed a claim stating, "an 
addition to my claim, on gout & arthritis."  This was 
construed by the RO as a claim for service connection for 
gout/arthritis.  

The claims file thereafter reveals that a series of 
appointments for VA rheumatology  examinations were 
scheduled.  The file also contains several notices of 
failures to report for examination by the veteran.  These are 
followed by several letters from the veteran indicating that 
he did not receive any notices to report for the 
examinations.  The file does not indicate that a rheumatology 
examination ever took place.

By rating decision in October 1996, service connection for 
gout/arthritis was denied.

In a VA examination in November 1997, the examiner noted that 
the veteran's arthritis was related to his sarcoid disease, 
and was being followed by the rheumatology clinic at the VA.  
He also had a history of gout, which was being treated at the 
VA.  The examiner suggested that the veteran's records be 
obtained from the rheumatology clinic in order to rate his 
sarcoid related arthritis; failing this a rheumatoid 
evaluation was suggested.  However, a rheumatology 
examination does not appear to have been scheduled.

Subsequently a hearing was held in April 1999 at the RO.  The 
hearing officer stated that she would schedule the veteran to 
undergo a VA examination to evaluate his disabilities prior 
to making her determination.  The record does not reveal that 
any examination was ever scheduled prior to the hearing 
officer's determination.

Accordingly, the RO should undertake all additional 
development required, including obtaining the complete VA 
treatment record for the veteran and an examination by a 
board of VA specialists, including pulmonary and rheumatology 
specialists to evaluate the gout and arthritis disabilities.  
The RO should also properly adjudicate his claim of 
entitlement to a separate compensable rating for gout and 
arthritis, secondary to his service-connected pulmonary 
sarcoidosis.  

In light of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment by any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for the claimed 
disabilities, not already associated with 
the claims file. After obtaining any 
necessary releases, the RO should attempt 
to obtain copies of all pertinent 
treatment records identified for 
association with the claims.  If private 
treatment is reported and those records 
are not obtained, the veteran and his 
representative, if one is appointed, 
should be provided with information 
concerning the negative results, and 
afforded an opportunity to obtain the 
records.  38 C.F.R. § 3.159 (1999). 

2.  The RO should schedule the veteran 
for a VA examination, and contact him in 
writing at his current address of record, 
and inform him of the date, place, and 
time of the scheduled VA examination.  
The veteran should be informed that his 
cooperation is vitally important to a 
resolution of these claims, and that his 
failure to cooperate may have adverse 
consequences. See 38 C.F.R. § 3.655(b) 
(1999).

3. The scheduled VA examination should be 
conducted by a board of specialists, 
including pulmonary and rheumatology 
specialists, who have not previously 
examined him, to determine the nature and 
extent of his gout and arthritis 
disorders. The veteran's complete claims 
folder and a copy of this remand must be 
made available to the examiners prior to 
the examination to facilitate a thorough, 
longitudinal review of the evidence, and 
the examiners should indicate in the 
examination report that they have 
reviewed the claims folder. The examiners 
should utilize the data contained in the 
claims file and offer an opinion as to 
the severity of the appellant's gout and 
arthritis impairment over time rather 
than solely on the examiners' assessment 
of the level of disability at the moment 
of the examination.  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail. 

After reviewing the claims folder and 
examining the veteran, the examiners 
should specify which symptoms are 
associated with the service-connected 
sarcoidosis, and those that are 
associated with any nonservice-connected 
disabilities, if present, and/or other 
medical disabilities.  If certain 
symptoms cannot be disassociated from one 
disorder to another, it should be 
specified.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (if report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

5.  Thereafter, the RO should 
readjudicate the claim for a separate 
compensable rating for gout and 
arthritis, secondary to pulmonary 
sarcoidosis.  Consideration should also 
be given to the change in the respiratory 
criteria effective in October 1996, and 
consideration to the former criteria for 
any period during which they may apply 
should also be given.  

6.  To the extent the benefits sought are 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative should be afforded a 
reasonable opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further consideration, as in order.  No action is required of 
the appellant until he is notified.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

